ORDER

PER CURIAM:
AND NOW, this 23rd day of July, 2001, a Rule having been entered by this Court on May 31, 2001, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Douglas Gerald Kunkle to show cause why he should not be placed on temporary suspension and upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Douglas Gerald Kunkle is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.